Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 26, 2018

                                      No. 04-18-00624-CV

                                     Olivia Briones RIOJAS,
                                            Appellant

                                                 v.

                        Elvira V. CHAVEZ, Independent Administrator
                         of the Estate of Ruben G. Briones, Deceased,
                                           Appellee

                       From the Probate Court No 2, Bexar County, Texas
                                 Trial Court No. 2017PC3074
                         The Honorable Tom Rickhoff, Judge Presiding

                                         ORDER
        The reporter’s record was due on September 25, 2018. See TEX. R. APP. P. 35.3(c).
Before the due date, court reporter Veronica Lugo Bowles advised the court that Appellant has
not yet requested the record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the reporter’s record has been requested and the reporter’s fee has been
paid or arrangements have been made to pay the reporter’s fee, or (2) Appellant is entitled to
appeal without paying the reporter’s fee.
        If Appellant fails to respond within the time provided, Appellant must file a brief with
this court within THIRTY DAYS of the date of this order, and the court will only “consider and
decide those issues or points [raised in Appellant’s brief] that do not require a reporter’s record
for a decision.” See id. R. 37.3(c).
        If Appellant timely complies with this order, the reporter’s record will be due THIRTY
DAYS after Appellant files written proof showing compliance with this order. See id. R. 35.3(c)
(limiting an extension of time to file the record in a regular appeal to thirty days).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court